Per Curiam,
Take your rule, that all the proceedings pnder the judgment, he stayed, until the further order of the court; and that a feigned i'ssue be awarded, and brought to trial at the next circuit to be held in the county df Albany or Rensselaer, "at the election of the plaintiff, tp try the allegation of usury, as to the bond on which the judgment has been entered ;' and that the feigned issue be prepared by the counsel for the defendant, and submitted to the plaintiff within twenty days ; and if the counsel for both parties cannot agree in settling the issue, either party may apply to a judge, at his chambers, for the purpose of having the same settled under his direction.